Citation Nr: 1725439	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for colon cancer, including as due to exposure to herbicides or ionizing radiation.

2.  Entitlement to service connection for a cardiovascular disorder, including as due to treatment for colon cancer.

3.  Entitlement to service connection for a bilateral foot disability, including as due to treatment for colon cancer.

4.   Entitlement to service connection for a bilateral hand disability, including as due to treatment for colon cancer.

5.  Entitlement to service connection for vertigo (also claimed as dizziness).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1970 to February 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for the issues on appeal.  

This case was previously before the Board in March 2011, where, in pertinent part, the issues on appeal were remanded for additional development.  Relevant to the instant matter, the issue of service connection for colon cancer (and the issues secondary to the colon cancer) was remanded to obtain information as to whether the Veteran was exposed to ionizing radiation during service.  Further, the issue of service connection for vertigo was remanded to obtain an option as to whether the vertigo may be caused by Meniere's disease.

Subsequently, the matter was returned to the Board, and in an October 2015 decision, the Board, in pertinent part, again remanded the issue of service connection for colon cancer (and the issues secondary to the colon cancer) for additional development.  Specifically, the Agency of Original Jurisdiction (AOJ) was to search for records concerning whether the Veteran was exposed to the herbicide Agent Orange while stationed in Germany.  Further, the Board found a September 2011 VA ear disease examination to be inadequate, and again remanded the issue of service connection for vertigo.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that, during the relevant period on appeal, the AOJ made appropriate inquiries into the location of any service or other relevant records indicating that the Veteran had been exposed to either herbicides and/or ionizing radiation.  Further, in May 2016, the Veteran received an adequate VA vertigo/ear disease examination.  As such, the Board finds the issues on appeal ripe for adjudication.  

The Veteran testified from Nashville, Tennessee, at a November 2010 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran was diagnosed with, and treated for, stage II colon cancer.

2.  The Veteran did not serve in the Republic of Vietnam, and did not have any other relevant foreign service during active duty beyond being stationed in Germany, so is not presumed to have been exposed to the herbicide Agent Orange.

3.  While stationed in Germany, the Veteran was not exposed to the herbicide Agent Orange.

4.  During service the Veteran was not exposed to ionizing radiation.

5.  During service the Veteran did not have an oncological injury or disease.

6.  The Veteran did not exhibit chronic symptoms of colon cancer during or continuously after service.

7.  The colon cancer did not manifest to a compensable degree within one year of active service and is not etiologically related to active service.

8.  The Veteran is currently diagnosed with multiple cardiovascular disorders, to include coronary artery disease (CAD), carotid artery stenosis, and orthostatic hypotension.

9.  During service the Veteran did not have a cardiovascular injury or disease, to include herbicide exposure or ionizing radiation exposure.

10.  The Veteran did not exhibit chronic symptoms of a cardiovascular disorder during or continuously after service.

11.  A cardiovascular disorder did not manifest to a compensable degree within one year of active service and is not etiologically related to active service.

12.  During the relevant period on appeal, the Veteran sought treatment for intermittent numbness in the right foot, and may have had similar symptoms in the left foot and both hands.

13.  During service the Veteran did not experience an injury, event, or disease related to the hands or feet, to include herbicide exposure or ionizing radiation exposure.

14.  The Veteran does not have a current diagnosis of vertigo; rather, the Veteran's dizziness symptoms are related to the non-service-connected disability of orthostatic hypotension or another cardiovascular disorder.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure or ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.313, 3.326(a) (2016).

2.  A cardiovascular disorder, to include CAD, carotid artery stenosis, and orthostatic hypotension, was not incurred in active military service and may not be presumed to have been incurred in active military service, including as due to herbicide exposure or ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311, 3.313, 3.326(a) (2016).

3.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

4.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

5.  The criteria for service connection for vertigo (also claimed as dizziness) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In December 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The Veteran was also asked to provide any available evidence concerning service in the Republic of Vietnam and/or how the Veteran was otherwise exposed to herbicides.  A second VCAA notice was issued in January 2008, which discussed the evidence generally needed to support a secondary service connection claim.  The notices were issued to the Veteran prior to the June 2008 rating decision from which this appeal arises.  Further, the issues were readjudicated in a June 2009 statement of the case (SOC), and subsequently issued July 2013 and July 2016 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran has not received VA examinations and opinions concerning the issues of service connection for colon cancer, a cardiovascular disorder, a bilateral hand disability, and a bilateral foot disability.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, as will be discussed below, the evidence reflects that the Veteran was not exposed to the herbicide Agent Orange or ionizing radiation, and there were no in-service events, injuries, and/or diseases related to the remaining issues on appeal.  As such, remand for an examination or opinion is not warranted as it could not assist in establishing an in-service event.

The Veteran did receive a VA vertigo/ear condition examination in May 2016.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the record, conducted necessary testing, and answered all relevant questions.

All relevant documentation, including VA treatment (medical) records, has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Colon cancer (as malignant tumors) and the various diagnosed cardiovascular disorders (as cardiovascular-renal disease) are chronic diseases under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as hypertension or cancer become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(c), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(c).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection for a disability that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd at 120 F.3d 1239 (Fed. Cir. 1997). 

First, there are specific diseases that may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. 
§ 3.309(d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans includes cancer of the colon.  38 C.F.R. § 3.309(d)(2).

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found five years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 
38 C.F.R. § 3.311(c) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311 (b)(2), radiogenic diseases includes colon cancer.  
38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4). 

Finally, there is a third avenue of recovery.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d 1039.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Colon Cancer

Throughout the course of this appeal, the Veteran has advanced that the currently diagnosed colon cancer was caused by exposure to the herbicide Agent Orange during service.  In addition, in the October 2007 claim, the Veteran answered "yes" to the question "were you exposed to ionizing radiation?"  The Veteran then advanced being exposed to such radiation through handling missiles.  As colon cancer is considered a radiogenic disease, the Board undertook additional development to determine whether the Veteran was, in fact, exposed to ionizing radiation.   

Initially, the Board finds that the Veteran is currently diagnosed with colon cancer.  A November 2007 VA treatment record reflects that the Veteran was diagnosed with stage II colon cancer.  Further, the report from a May 2016 VA intestinal condition examination notes that the Veteran was diagnosed with intestinal neoplasms in 2007.  A corresponding VA intestinal surgery examination conveys that this resulted in a resection of the large intestine in 2007 due to the carcinoma.

Setting aside the questions of herbicide and/or ionizing radiation exposure, the Board notes that the evidence of record reflects that there were no oncological or other relevant injuries or diseases during service that may have subsequently caused the colon cancer.  The Veteran does not allege, and the record does not support, that the Veteran actually experienced any oncological or other relevant injuries or disease during service that may have resulted in colon cancer.

Next, the Board finds that the weight of the evidence reflects that the Veteran was not exposed to Agent Orange, or any other herbicide, during service.  In the October 2007 claim, the Veteran advanced that currently diagnosed colon cancer was due to Agent Orange exposure during service.  At the November 2010 Travel Board hearing, the Veteran testified to being exposed to the herbicide Agent Orange while stationed in Germany.  The DD Form 214 reflects that during service the Veteran was a motor transport operator, an aircraft repair parts specialist, and a material supply specialist.  Per the service personnel records, the Veteran was stationed in Germany from January 1975 to September 1978.  At the Travel Board hearing, the Veteran testified to hauling 55-gallon drums of Agent Orange while stationed in Germany.  The Veteran also testified that the drums were green and labeled "Agent Orange."  Neither the evidence of record, nor the Veteran's testimony or other lay statements, reflect that the Veteran served in the Republic of Vietnam and/or had any other relevant foreign service during active duty beyond being stationed in Germany.

Upon remand and additional development, in June 2016, VA issued a formal finding of a lack of information required to corroborate claims associated with Agent Orange exposure.  Per the formal finding, a thorough search of the Veteran's personnel files, service treatment records, and unit historical records was conducted, all documents and all pertinent websites were used, and the Veteran's testimony was considered.  It was then found that Agent Orange exposure could not be conceded based upon the evidence of record.  The Board notes that this formal finding is supported by discrepancies in the Veteran's testimony.  For example, the Veteran testified that the barrels were green and labeled "Agent Orange;" however, barrels containing Agent Orange were not labeled as such.  Rather, the herbicide obtained its name from the bright orange ring that went around the barrel.

Even assuming, arguendo, that the barrels testified to by the Veteran contained Agent Orange, or another relevant herbicide, the Board notes that the Veteran has not testified or provided a lay statement explaining how he was exposed to the herbicide.  Simply handling sealed barrels containing Agent Orange would not cause exposure to the herbicide itself, whether through skin contact, inhalation, ingestion, or by another method.  For instance, the Veteran has not advanced that the barrels leaked, that they were opened in his presence or that he was ever required to open such a barrel himself, that a barrel spilled in his vicinity and/or that he had to clean such a spill, that he had to clean the interior of the barrels for reuse, or that he was ever exposed to the contents of the barrels in any way, shape, or form.  Per the Veteran, his only responsibility was to move the barrels from point A to point B.  Without more, the preponderance of the evidence reflects that, even if these barrels did contain Agent Orange, the Veteran was never actually exposed to the contents of such barrels.

The Veteran has not offered competent and credible lay evidence, nor competent medical evidence, to support the contention that merely moving barrels of Agent Orange resulted in exposure to the substance.  The only suggestion of such exposure is the Veteran's statements and testimony.  Contentions of such exposure are not subject to competent lay opinion.  For these reasons, the Board finds that the Veteran was not in fact exposed to Agent Orange, or any other herbicide, while stationed in Germany during service.

The record does not contain any other evidence suggesting the Veteran served in the Republic of Vietnam, or that he was otherwise factually exposed to Agent Orange.  Accordingly, the evidence does not establish the Veteran was exposed to Agent Orange; therefore, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not available.

As to ionizing radiation exposure, the evidence of record shows that the Veteran was not exposed to ionizing radiation during service.  As discussed above, the only reference found to the Veteran being exposed to ionizing radiation is found within the October 2007 claim, where the Veteran advanced such exposure after handling missiles during service.  Subsequent requests for clarification from the Veteran were not answered, and the Veteran offered no testimony regarding any such ionizing radiation exposure at the November 2010 Travel Board hearing.  Further, service treatment records are silent regarding exposure to radiation or any resulting residuals of such exposure.  In a June 2013 letter, the appropriate record repository sent a letter to VA informing that no records were found indicating that the Veteran had been exposed to ionizing radiation during service.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to ionizing radiation during service.

As to the other methods of establishing service connection due to ionizing radiation exposure, with respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  In the instant case, the evidence of record does not establish that the Veteran participated in any of these activities.  As such, the Veteran is not considered to be a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) is unwarranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. 
§ 3.311, the evidence must show that: (1) the veteran was exposed to ionizing radiation in service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  As discussed above, the preponderance of the evidence reflects that the Veteran was not exposed to ionizing radiation during service; therefore, the Veteran does not qualify for procedurally advantaged service connection under 38 C.F.R. § 3.311.

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an oncological or other relevant injury or disease during service, including herbicide and/or ionizing radiation exposure, which subsequently resulted in colon cancer.  As the preponderance of the evidence is against service connection for colon cancer on either a direct basis, or on a presumptive basis due to herbicide and/or ionizing radiation exposure, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether service connection for the Veteran's colon cancer may be granted on a presumptive basis for reasons other than herbicide and/or ionizing radiation exposure.  After a review of the evidence, lay and medical, the Board finds that symptoms of colon cancer did not have onset during service or within one year of service.  The Board notes that the Veteran has never advanced having symptoms of colon cancer during service.  

Service treatment records are negative for any complaint, diagnosis, or treatment of colon cancer during service.  Further, the report from the November 1981 service separation examination reflects that the Veteran's health was normal at service separation.  In the corresponding report of medical history, the Veteran conveyed being in good health.  The service treatment records appear to be complete, and complaints of oncological problems would have been recorded had the Veteran sought treatment during service.  While in service, the Veteran did seek treatment for a number of problems, including low back pain, kidney and bladder problems, and a knee injury.  As the Veteran was willing to seek treatment for these problems, the Veteran would have also sought treatment for oncological disability symptoms or impairment.  As a result, the absence of any in-service complaint, finding, or reference to treatment for symptoms or impairment of colon cancer is one factor, among others in this case, that weighs against a finding that the Veteran incurred colon cancer in service or had chronic symptoms of such during service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

A November 2007 VA treatment record noted that the Veteran first sought treatment for abdominal pain, nausea, and chills in January 2007.  It was after seeking this treatment that the Veteran was first diagnosed with colon cancer.  The Veteran has not advanced being diagnosed with, or having symptoms of, colon cancer earlier than January 2007.  Considering the evidence of record that the Veteran was diagnosed with colon cancer on or about January 2007, approximately 25 years post-service separation, the evidence shows that colon cancer did not have onset during service, or chronic symptoms in service, or manifest to a compensable degree within one year of service.

Finally, the Board finds the weight of the evidence demonstrates that symptoms of colon cancer have not been continuous since service separation in February 1982.  As noted above, the Veteran was diagnosed with colon cancer on or about January 2007, approximately 25 years post-service separation.  This approximately 25 year period between service and the onset of colon cancer is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 
451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the service treatment record evidence, the fact the Veteran did not testify that the colon cancer manifested earlier than January 2007, and testimony as to when symptoms began.

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for colon cancer, including as due to herbicide exposure or ionizing radiation exposure, under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Cardiovascular Disorder

Throughout the course of this appeal, the Veteran has advanced that a currently diagnosed cardiovascular disorder was caused by treatment for the currently diagnosed colon cancer.  

The Board finds that the Veteran is currently diagnosed with multiple cardiovascular disorders, to include CAD, carotid artery stenosis, and orthostatic hypotension.  A November 2007 VA treatment record reflects that the Veteran was diagnosed with carotid artery stenosis and CAD with myocardial infarction.  Subsequently, a January 2008 VA treatment record reported that the Veteran had developed hypotension.

The Board will address the Veteran's theory of service connection for a cardiovascular disorder.  In a December 2007 statement, the Veteran purported that a "heart condition" was due to treatment for the colon cancer.  Subsequently, at the November 2010 Travel Board hearing, the Veteran testified that the carotid artery stenosis, or hardening of the arteries, was related to the chemotherapy treatment for the colon cancer.

While the Board has considered the Veteran's argument, as discussed above, in the instant decision the Board denies service connection for colon cancer.  As such, secondary service connection cannot be granted on the basis that colon cancer treatment caused a currently diagnosed cardiovascular disorder.  See 38 C.F.R. 
§ 3.310.  Further, service connection cannot be granted on a direct basis, as the weight of the evidence of record, including service treatment records and other evidence discussed above, reflect no in-service cardiovascular injury or disease, to include herbicide exposure or ionizing radiation exposure.

As service connection cannot be granted on a direct or secondary basis, the Board has also considered whether service connection for one or more cardiovascular disorders may be granted on a presumptive basis.  After a review of the evidence, lay and medical, the Board finds that symptoms of a cardiovascular disability did not have onset during service or within one year of service.  The Board notes that the Veteran has never advanced having symptoms of a cardiovascular disability during service.  Rather, consistent with the medical evidence of record, the Veteran has advanced that the cardiovascular problems developed after receiving treatment for colon cancer.

Service treatment records are negative for any complaint, diagnosis, or treatment of a cardiovascular disorder during service.  Further, the report from the November 1981 service separation examination reflects that the Veteran's health was normal at service separation.  In the corresponding report of medical history, the Veteran conveyed being in good health.  The service treatment records appear to be complete, and complaints of ontological problems would have been recorded had the Veteran sought treatment during service.  While in service, the Veteran did seek treatment for a number of problems, including low back pain, kidney and bladder problems, and a knee injury.  As the Veteran was willing to seek treatment for these problems, the Veteran also would have sought treatment for cardiovascular disability symptoms or impairment.  As a result, the absence of any in-service complaint, finding, or reference to treatment for symptoms or impairment of a cardiovascular disability is one factor, among others in this case, that weighs against a finding that the Veteran incurred a cardiovascular disability in service or had chronic symptoms of such during service.  Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ, 731 F.3d at 1315-18 (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski, 24 Vet. App. at 224 (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

A November 2007 VA treatment record reflects that the Veteran underwent a carotid endarterectomy in March 2007 for the diagnosed carotid artery stenosis.  VA has not received any VA or other treatment records indicating a diagnosis date significantly earlier than March 2007 for the diagnosis of one or more cardiovascular disorders.  Considering the evidence of record that the Veteran first manifested cardiovascular disorder symptoms on or about March 2007, approximately 25 years post-service separation, the evidence shows that one or more cardiovascular disorders did not have onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.

Finally, the Board finds the weight of the evidence demonstrates that symptoms of one or more cardiovascular disorders have not been continuous since service separation in February 1982.  As noted above, the Veteran was diagnosed with a cardiovascular disorder on or about March 2007, approximately 25 years post-service separation.  This approximately 25 year period between service and the onset of one or more cardiovascular disorders is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the Veteran's service treatment records and the Veteran's own contention that a cardiovascular disorder did not manifest until after treatment for colon cancer began.

For these reasons, the Board finds that the weight of the evidence is against direct, presumptive, or secondary service connection for a cardiovascular disorder under the provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service Connection for Bilateral Hand and Foot Disabilities

In the October 2007 claim, the Veteran sought service connection for bilateral hand and foot disabilities.  At the November 2010 Travel Board hearing, the Veteran testified to having "nervous issues" in the hands and feet since undergoing treatment for colon cancer.  This testimony is supported by a June 2009 VA 

treatment record noting that the Veteran advanced having intermittent numbness in the right foot since receiving chemotherapy for colon cancer.  The Veteran did not testify to, and the evidence of record does not reflect, any other specific hand or foot disabilities.  As such, based upon the June 2009 VA treatment record and the Veteran's testimony, the Board finds that during the relevant period on appeal the Veteran had intermittent numbness in the right foot, and may have had similar symptoms in the left foot and both hands; however, as the Board finds no in-service injury, event, or disease related to the hands and/or feet, remand for a VA hand and foot examination to clarify the diagnosis is unnecessary.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that for VCAA, where the weight of the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination or nexus opinion).   

As to the question of secondary service connection (hand and foot issues caused by colon cancer), as discussed above, in the instant decision the Board denies service connection for colon cancer.  As such, secondary service connection cannot be granted on the basis that colon cancer treatment caused a currently diagnosed hand and/or foot disability.  See 38 C.F.R. § 3.310.  Further, service connection cannot be granted on a direct basis, as the evidence of record, including service treatment records and other evidence discussed above, reflect no in-service injury, event, or disease related to the hands or feet, to include herbicide exposure or ionizing radiation exposure.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service where service personnel records are negative for such exposure, where there was a Board finding that such training exposure to gases or chemicals, if it occurred, would be documented in personnel records). 


For the above stated reasons, the Board finds that the weight of the evidence is against direct or secondary service connection for bilateral hand and foot disabilities.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Vertigo

The Veteran has advanced having vertigo, or a similar disorder resulting in dizziness, which began soon after service separation.  The Veteran contends that the vertigo/dizzy spells may be related to an inner ear disability.  The Veteran testified to not previously seeking treatment for the dizzy spells due to the multitude of other medical problems, and that a private doctor in 2006 opined that the dizziness was related to an inner ear disorder.

Having reviewed all the evidence of record, lay and medical, the Board finds that the Veteran does not have a current diagnosis of vertigo; rather, the Veteran's dizziness symptoms are related to the non-service-connected disability of orthostatic hypotension or another cardiovascular disorder.

In the October 2007 claim, the Veteran advanced having "dizzy spells."  Per a March 2007 VA treatment record, the Veteran reported occasional brief dizzy spells.  While the etiology was unclear, the VA physician did advance the possibility the symptoms were due to labyrinthitis.  Per a subsequent January 2008 VA treatment record, it was specifically noted that the Veteran did not have vertigo.

A February 2008 VA treatment record reflects that the Veteran was diagnosed with chronic dizziness secondary to the currently diagnosed CAD.  In another February 2008 VA treatment record, it was reported that the Veteran advanced not working 

since August 2006 when he became dizzy while driving a truck.  Further, in a treatment letter received by VA in February 2008, a doctor noted that the Veteran had heart disease and colon cancer, but no mention was made of vertigo or a similar disability. 

At the November 2010 Travel Board hearing, the Veteran testified that the vertigo/dizzy spells may be related to an inner ear disability.  The Veteran testified to not previously seeking treatment for the dizzy spells due to the multitude of other medical problems for which the Veteran required treatment; however, the Veteran did advance that the dizziness began soon after service separation.  Further, the Veteran testified that a private doctor in 2006 opined that the dizziness was related to an inner ear disorder.

Based upon the conflicting evidence of record, the Veteran received a VA ear condition examination in May 2016.  Per the examination report, the Veteran did not have an ear or peripheral vestibular disability.  Rather, the VA examiner opined that the Veteran's dizziness symptoms were typical of orthostatic hypotension.  This opinion is supported by the February 2008 VA treatment record reporting that the Veteran was diagnosed with chronic dizziness due to the currently diagnosed CAD, which is another cardiovascular disorder.

Considering the evidence of record, lay and medical, the Board finds that the Veteran does not have a current diagnosis of vertigo; rather, the Veteran's dizziness symptoms are related to the currently diagnosed orthostatic hypotension or another cardiovascular disorder.  As discussed above, in the instant decision the Board denies service connection for a cardiovascular disorder, to include orthostatic hypotension and CAD; therefore, service connection for the dizziness symptoms, 

either as a symptom of a cardiovascular disorder or as a separately compensable 
disability, cannot be granted.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for colon cancer is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for vertigo (also claimed as dizziness) is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


